Citation Nr: 1528829	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  12-16 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to independent living services under Title 38, United States Code, Chapter 31.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1982, December 1990 to March 1991, and from June 1991 to June 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 determination of the Vocational Rehabilitation and Employment (VR&E) Service of the Regional Office (RO) in Cleveland, Ohio, which determined that the Veteran was not entitled to independent living services.

A review of the record reveals additional correspondence submitted by the Veteran that has not been reviewed by the Agency of Original Jurisdiction (AOJ) in the context of this appeal.  The Veteran has not submitted a waiver of AOJ jurisdiction with regard to this evidence.  See 38 C.F.R. § 20.1304 (2014).  However, this evidence does not pertain to the instant claim, and therefore AOJ review of this evidence is not necessary.  For this reason, the Board finds no prejudice in proceeding with the present decision.  

The RO should contact the Veteran to inquire as to whether she is claiming entitlement to benefits under 38 U.S.C.A. § 1151 for injuries incurred during the course of VA hospitalization. See January 2015 statement. 

FINDINGS OF FACT

1.  Service connection is currently in effect for posttraumatic stress disorder (PTSD) manifested by development of a falsetto voice, rated 100 percent disabling since October 2010.

2.  Achievement of a vocational goal for the Veteran is not currently reasonably feasible. 

3.  A piano and piano lessons are not shown to be necessary to improve the Veteran's independence in daily living.


CONCLUSION OF LAW

The criteria for entitlement to independent living services pursuant to the provisions of Title 38, U.S.C., Chapter 31, have not been met.  38 U.S.C.A. §§ 3104, 3109, 3120 (West 2014); 38 C.F.R. §§ 21.76, 21.160, 21.162 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). 

With regard to the Veteran's claim for vocational rehabilitation services, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the notice and duty to assist provisions of the VCAA are relevant to Chapter 51 of Title 38 of the United States Code, and do not apply in vocational rehabilitation benefits which are governed by Chapter 31.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  VA vocational rehabilitation programs have their own provisions that address notification and assistance.  Under 38 C.F.R. § 21.420(a), "VA will inform a Veteran in writing of findings affecting receipt of benefits and services under Chapter 31."  The Veteran was sent a copy of the decision denying her claim, and a statement of the case showing the evidence considered and the reasons why the claim remained denied. The RO has obtained relevant VA records and information regarding the Veteran's employment status.  Accordingly, that Board finds that the Veteran has been informed in writing of findings affecting her receipt of vocational rehabilitation benefits and services.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  VA also obtained all relevant evidence in support of her claim, which is obtainable, and followed the notice and assistance procedures in the VR case status progression system.   Review of the record reveals that all applicable notice and assistance has been provided.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained, and the appellant has not contended otherwise.

Analysis

The Veteran contends that she requires additional independent living services -specifically, that VA should provide her with a piano and piano lessons.  She contends that playing the piano would give her peace of mind.

Historically, the Veteran submitted her original claim for vocational rehabilitation (VR&E) benefits under Chapter 31 in 1997, her claim was granted, and she began receiving VR services.  At that time, her only service-connected disability, PTSD, was rated as 30 percent disabling.  Her VR services were interrupted in 1999 due to her substance abuse.  In 2002, she requested reentry to VR training, and began receiving counseling services.  In September 2006, the Veteran's VR program was discontinued due to her failure to attend the agreed-upon training.

In an August 2011 rating decision, the RO increased the Veteran's disability rating for service-connected PTSD to 100 percent, effective October 2010.  In late 2011, the Veteran applied to receive VR&E benefits.  

Vocational rehabilitation is in part intended to enable the Veteran to achieve maximum independence in daily living.  38 C.F.R. § 21.70(a)(3) (2014).  A vocational rehabilitation program includes the services that are needed for the accomplishment of the purposes of Chapter 31, including those services that enable the Veteran to achieve maximum independence in daily living.  38 C.F.R. § 21.70(b)(i)(C). 

VA may conduct programs of independent living services for severely handicapped persons.  See 38 U.S.C.A. § 3120(a).  A program of independent living services and assistance may be made available under this section only to a Veteran who has a serious employment handicap resulting in substantial part from a service-connected disability described in section 3102(1)(A)(i) of this title and with respect to whom it is determined under section 3106(d) or (e) of this title that the achievement of a vocational goal currently is not reasonably feasible.  38 U.S.C.A. § 3120(b).
A program of independent living services and assistance for a Veteran shall consist of such services described in section 3104(a) of this title as the Secretary determines necessary to enable such veteran to achieve maximum independence in daily living.  38 U.S.C.A. § 3120(d).

A program of independent living services may be authorized to enable the Veteran to:  (1) reach the goals of the program, and (2) maintain the newly achieved level of independence in daily living.  38 C.F.R. § 21.76(a).  

The purpose of independent living services is to assist eligible veterans whose ability to function independently in family, community, or employment, is so limited by the severity of disability (service and non-service-connected) that vocational or rehabilitation services need to be appreciably more extensive than for less disabled veterans.  See 38 C.F.R. § 21.160(a). 

The term "independence in daily living" means the ability of a Veteran, without the services of others or with a reduced level of the services of others, to live and function within the Veteran's family or community.  38 C.F.R. § 21.160(b). Independent living services may be furnished:  (1) as part of a program to achieve rehabilitation to the point of employability; (2) as part of an extended evaluation to determine the current reasonable feasibility of achieving a vocational goal; (3) incidental to a program of employment services; or (4) as a program of rehabilitation services for eligible veterans for whom achievement of a vocational goal is not currently reasonably feasible.  This program of rehabilitation services may be furnished to help the Veteran:  (i) function more independently in the family and community without the assistance of others or a reduced level of the assistance of others; (ii) become reasonably feasible for a vocational rehabilitation program; or (iii) become reasonably feasible for extended evaluation.  See 38 C.F.R. § 21.160(c). 

The services which may be authorized as part of an Individualized Independent Living Plan (IILP) include:  (1) any appropriate service which may be authorized for a vocational rehabilitation program as that term is defined in § 21.35(i) except for a course of educational training as described in § 21.120; and (2) independent living services offered by approved independent living centers and programs which are determined to be necessary to carry out the Veteran's plan including:  (i) evaluation of independent living potential; (ii) training in independent living skills; (iii) attendant care; (iv) health maintenance programs; and (v) identifying appropriate housing accommodations.  See 38 C.F.R. § 21.160(d). 

A program of independent living services and assistance is approved when:  (1) VA determines that achievement of a vocational goal is not currently reasonably feasible; (2) VA determines that the Veteran's independence in daily living can be improved, and the gains made can reasonably be expected to continue following completion of the program; (3) all steps required by §§ 21.90 and 21.92 of this part for the development and preparation of an Individualized Independent Living Plan have been completed; and (4) the VR&E officer concurs in the IILP.  See 38 C.F.R. § 21.162(a). 

The VR&E Officer will consider the following factors in administering programs providing independent living services:  (1) If VA resources available limit the number of veterans who may be provided a program of independent living services and assistance, the first priority shall be given to veterans for whom the reasonable feasibility of achieving a vocational goal is precluded solely as a result of service-connected disability; and (2) To the maximum extent feasible, a substantial portion of veterans provided with programs of independent living services and assistance shall be receiving long-term care in VA medical centers and nursing homes.  38 C.F.R. § 21.162(b). 

In this case, in February 2012, the VR&E Division of the RO determined that the achievement of a vocational goal is not currently feasible for the Veteran, and that she is an appropriate candidate for evaluation for entitlement to independent living services.  See 38 U.S.C.A. § 3120(b). 

In February 2012, the VR&E Division of the RO determined that the Veteran did not have any independent living needs that met the parameters of its program.  It was noted that she was very involved with her church, and was actively involved several times per week in various activities such as choir and bible study.  She also volunteered a few times per month through her church, attended weekly meetings through the VA hospital, and was active with her son.

In response, the Veteran submitted correspondence to the effect that independent living services of piano lessons would help her to stay on life's "mainline" and not take steps backward.

In a March 2012 letter, the VR&E Division of the RO replied to the Veteran and stated that piano lessons were not considered to be an independent living need, but rather an activity desired by the Veteran.  In late March 2012, the Veteran was notified that her VR program had been discontinued effective because a negative feasibility determination concluded that no independent living needs were found after completion of the preliminary independent living assessment.  The instant appeal ensued.

In statements received in June 2012, the Veteran asserted that she suffered extensively from PTSD, and that her condition was worse due to several recent deaths in her family.  She said she was a single mother with two children, one a teenager, and one an adult, and that she could not afford a piano or piano lessons.  She said she participated in activities with her church and her children.  She asserted that learning how to play the piano would give her peace of mind, and keep her calm.

In an April 2014 statement, the Veteran's representative asserted that the Veteran was struggling to participate in her church activities, and believed that a piano would provide her with peace of mind.  The representative contended that her attendance at church activities to meet her spiritual needs should not be cause for denial of the requested independent living services, and that her mental health issues affected her ability to attend activities outside the home on a regular scheduled basis.  Since a vocational goal is not feasible, and the Veteran's activities outside the home were becoming very limited, independent living services should be granted so that her independence in daily living could be improved.

Since achievement of a vocational goal has been found not currently feasible for the Veteran, the question before the Board is whether or not the items requested by the Veteran are "necessary" to support her ability to live and function within her family and community.  Generally, this determination is made by a professional independent living assessment.

The evidence reflects that Veteran's only service-connected disability is PTSD manifested by development of a falsetto voice, and that this disability and a non-service-connected personality disorder prevent her from working.  In November 2010, a VA examiner indicated that the Veteran has histrionic personality disorder which is a large component of her inability to maintain employment, and her drug abuse and alcohol dependence are also major contributors.  The examiner indicated that the Veteran was unable to concentrate, had constant conflict when interacting with others, and was unmotivated and unreliable.  She was noted to be preoccupied and unable to focus.  She lived with her teenage son, and spent time alone reading, watching television, using the computer, and sleeping.  It was noted that she continued to abuse alcohol.  See report of November 2010 VA PTSD compensation examination.

The evidence also reflects that the Veteran is a very active member of her church, serving in many capacities, including outreach, and is involved with activities with her church.

VA's General Counsel has held that VA has the authority to provide services and assistance of a recreational nature as a component of an eligible program of independent living services; and that VA has the authority, and responsibility, to provide all services and assistance deemed necessary on the facts of the particular case to enable an eligible veteran participating in such a program to live and function independently in his or her family and community without, or with a reduced level of, the services of others.  This includes the authority to approve, when appropriate, services and assistance that are in whole or part recreational in character when the services are found to be needed to enable or enhance a veteran's ability to engage in family and community activities integral to achieving his/her independent living program goals.  It was further noted that the applicable statutes provide VA a great deal of discretion in determining the nature and scope of services needed by a veteran in an independent living services program.  VAOPGCPREC 34-97.

VA's General Counsel subsequently reiterated that VA has both the authority and the responsibility to provide all services and assistance deemed necessary on the facts of a particular case to enable an eligible veteran participating in an independent living program to live and function independently in his family and community without, or with a reduced level of, services from others.  It was further noted that the operative word as to this matter was "necessary" and independent living services (to include services that may have a recreational component) provided to the veteran must be "vital" to achieving the independent living program goal, not merely desirable or helpful.  VAOPGCPREC 6-2001.

In this case, the vocational rehabilitation counselor has not found any independent living needs.  The Veteran is able to independently perform numerous tasks associated with her daily living.  Although the veteran wants her own piano, there is no evidence of record to show that participation in the Independent Living Services program by purchasing a piano and piano lessons, is necessary to assist her to function more independently in her family or community, become reasonably feasible for a vocational rehabilitation program or for an extended evaluation, or that it would be used as incidental to a program of employment services.  Obtaining a piano for the Veteran is not necessary to meet her independent living needs.  

In this case, the evidence does not reflect that that the items requested by the Veteran are "necessary" to support her ability to live and function within her family and community, or that learning to play the piano is "vital" to achieving an independent living program goal.  The evidence reflects that the Veteran's wish for a piano and piano lessons is desirable, not necessary.

As such, the Board finds that independent living services, under Chapter 31, are not warranted.


ORDER

Entitlement to independent living services under Title 38, United State Code, Chapter 31, is denied.


____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


